DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, claims 1-5, 9-11, and 16-21 in the reply filed on 24 May 2022 is acknowledged.  Claims 6-8 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 05 December 2019, have been considered.

Drawings
The drawings received on 05 December 2019 are accepted.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 10,357,966).
With respect to claim 1, Ito discloses a liquid discharge head, comprising: 
a first pressure chamber group (Fig. 2, element 11mR left side) formed by a plurality of pressure chambers (Fig. 2, element 11m) arranged in a first direction (Fig. 2, arrangement direction); 
a second pressure chamber group (Fig. 2, element 11mR right side) formed by a plurality of pressure chambers (Fig. 2, element 11m) arranged in the first direction, and disposed side by side with the first pressure chamber group in a second direction (Fig. 2, conveyance direction) intersecting with the first direction; 
a first common channel (Fig. 2, element 11s2 left side) extending in the first direction and communicating with the pressure chambers (Column 3, line 63 – Column 4, line 6) composing the first pressure chamber group; 
a second common channel (Fig. 2, element 11s2 right side) extending in the first direction and communicating with the pressure chambers (Column 3, line 63 – Column 4, line 6) composing the second pressure chamber group, the second common channel and the first common channel being arranged in the second direction (Column 3, lines 63-65); 
a first dummy pressure chamber (Fig. 2, element 11md2 top left) disposed at one side in the first direction relative to the first pressure chamber group; and 
a second dummy pressure chamber (Fig. 2, element 11md2 top right) disposed at the one side in the first direction relative to the second pressure chamber group, 
wherein the first common channel and the second common channel communicate with each other (Fig. 2, i.e. ink flow into element 11r) via the first dummy pressure chamber and the second dummy pressure chamber (Column 4, line 56 – Column 5, line 7).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the communication of the respective chambers to the liquid discharge head as claimed.  Thus, the limitations concerning how the liquid discharge head is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Ito.
With respect to claim 9, Ito discloses a third dummy pressure chamber (Fig. 2, element 11md2 bottom left) disposed on another side in the first direction (Fig. 2, arrangement direction) relative to the first pressure chamber group (Fig. 2, element 11mR left side), and a fourth dummy pressure chamber (Fig. 2, element 11md2 bottom right) disposed on the another side in the first direction relative to the second pressure chamber group (Fig. 2, element 11mR right side).
With respect to claim 10, Ito discloses the first common channel (Fig. 2, element 11s2 left side) and the second common channel (Fig. 2, element 11s2 right side) communicate with each other not only via the first dummy pressure chamber and the second dummy pressure chamber but also via the third dummy pressure chamber and the fourth dummy pressure chamber (Column 4, line 56 – Column 5, line 7).
With respect to claim 11, Ito discloses a supply opening (Fig. 3, element 11s2) is provided between the ends in the first direction of the first common channel, and a return opening (Fig. 3, element 11u) is provided between the ends in the first direction of the second common channel (Column 4, line 56 – Column 5, line 7).
With respect to claim 18, Ito discloses a plurality of nozzles (Fig. 3, element 11n); a plurality of communicating routes (Fig. 3, element 11u) passing immediately above the nozzles; a plurality of first connection channels (Fig. 3, element 11s) connecting the pressure chambers (Fig. 3, element 11m) composing the first pressure chamber group (Fig. 3, element 11mR) and the communicating routes; and a plurality of second connection channels (Fig. 3, another element 11s) connecting the pressure chambers composing the second pressure chamber group (Fig. 3, another element 11mR) and the communicating routes.
With respect to claim 19, Ito discloses a plurality of piezoelectric bodies (Fig. 3, element 12) provided at positions overlapping in a third direction (Fig. 3, i.e. top/bottom direction), which is orthogonal to the first direction and the second direction, with the pressure chambers (Fig. 3, element 11m) composing the first pressure chamber group and the pressure chambers composing the second pressure chamber group; and a plurality of dummy piezoelectric bodies (Fig. 5, element 13) provided at positions overlapping in the third direction with the first dummy pressure chamber (Fig. 5, element 11md2) and the second dummy pressure chamber (Fig. 5, another element 11md2).
With respect to claim 20, Ito discloses a plurality of electrodes (Fig. 4, elements 12b, 12d) are provided for each of the piezoelectric bodies (Fig. 4, element 12) on a first side and a second side in the third direction, a plurality of dummy electrodes (Fig. 5, elements 13b, 13d) are provided for each of the dummy piezoelectric bodies (Fig. 5, element 13) on the first side and the second side in the third direction, and the liquid discharge head further comprises a trace substrate (Fig. 4, element 12f) electrically connected to the electrodes and not electrically connected to the dummy electrodes (Column 6, lines 57-63).
With respect to claim 21, Ito discloses the pressure chambers composing the first pressure chamber group and the pressure chambers composing the second pressure chamber group communicate with the nozzles, and the first dummy pressure chamber and the second dummy pressure chamber do not communicate with the nozzles (Column 3, lines 6-15 and Column 4, line 56 – Column 5, line 7).

Allowable Subject Matter
1. Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 2 is that applicant’s claimed invention includes a liquid discharge head having pressure chamber groups, a first dummy pressure chamber, and a second dummy chamber, where the first dummy pressure chamber is larger in volume than any one of the pressure chambers composing the first pressure chamber group, and the second dummy pressure chamber is larger in volume than any one of the pressure chambers composing the second pressure chamber group.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 3-5 are objected to for being dependent upon claim 2.
3. Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 16 is that applicant’s claimed invention includes a liquid discharge head having a first common channel and a second common channel where the end on the one side in the first direction of the first common channel is defined by a first guide surface that is inclined to the first direction so that a portion closer to the one side in the first direction is closer in the second direction to the second common channel than a portion closer to the another side in the first direction, the end on the one side in the first direction of the second common channel is defined by a second guide surface that is inclined to the first direction so that a portion closer to the one side in the first direction is closer in the second direction to the first common channel than a portion closer to the another side in the first direction, the end on the another side in the first direction of the first common channel is defined by a third guide surface that is inclined to the first direction so that a portion closer to the another side in the first direction is closer in the second direction to the second common channel than a portion closer to the one side in the first direction, and the end on the another side in the first direction of the second common channel is defined by a fourth guide surface that is inclined to the first direction so that a portion closer to the another side in the first direction is closer in the second direction to the first common channel than a portion closer to the one side in the first direction.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
4. Claim 17 is objected to for being dependent upon claim 16.


Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        07/27/2022